                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR19-0113-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    LESLIE WALLACE SWIFT, IV,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and pretrial motions deadline (Dkt. No. 13). Defendant has filed a speedy trial waiver up to
19   and including December 31, 2019. (Dkt. No. 14.) Having thoroughly considered the motion and
20   the relevant record, the Court hereby FINDS that:
21          (a) taking into account the exercise of due diligence, a failure to grant a continuance in
22   this case would deny counsel for Defendant the reasonable time necessary for effective
23   preparation, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
24          (b) a failure to grant such a continuance in this proceeding would likely result in a
25   miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
26          //

     MINUTE ORDER
     CR19-0113-JCC
     PAGE - 1
 1           (c) this case is sufficiently complex that it is unreasonable to expect adequate preparation
 2   for pretrial proceedings or for the trial itself within the current time limits, as set forth in 18
 3   U.S.C. § 3161(h)(7)(B)(ii); and
 4           (d) the ends of justice will be best served by a continuance, and the ends of justice
 5   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18
 6   U.S.C. § 3161(h)(7)(A).
 7           Therefore, the Court GRANTS the parties’ stipulated motion. (Dkt. No. 13.) The trial
 8   date is hereby CONTINUED from August 12, 2019 to October 7, 2019 at 9:30 a.m. The Court
 9   FINDS that the period of delay from the date of this order to the new trial date is excludable time
10   pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv). All pretrial motions shall be filed no
11   later than September 6, 2019.
12           DATED this 11th day of July 2019.
13
                                                               William M. McCool
14                                                             Clerk of Court

15                                                             s/Tomas Hernandez
                                                               Deputy Clerk
16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0113-JCC
     PAGE - 2
